 Case 1:19-cv-01815-RGA Document 22 Filed 12/11/19 Page 1 of 6 PageID #: 206




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


IN RE XPO LOGISTICS, INC. DERIVATIVE                   Case No. 19-cv-889-RGA
LITIGATION



KEVIN ROSE, derivatively on behalf of XPO              Case No. 19-cv-1815-RGA
LOGISTICS, INC.,

                       Plaintiff,
       v.

BRADLEY S. JACOBS, et al.,

                       Defendants,
       and

XPO LOGISTICS, INC.,

                       Nominal Defendant.


             STIPULATION AND [PROPOSED] ORDER OF CONSOLIDATION

       WHEREAS, on May 13, 2019, plaintiff Adriana Jez (“Plaintiff Jez”) filed in this Court a

shareholder derivative action captioned Jez v. Jacobs, et al., Case No. 19-cv-889-RGA (the “Jez

Action”) against defendants Bradley S. Jacobs, John J. Hardig, Gena L. Ashe, Michael G.

Jesselson, Adrian P. Kingshott, Jason D. Papastavrou, Oren G. Shaffer, Louis DeJoy (the

“Individual Defendants”), and nominal defendant XPO Logistics, Inc. (“XPO,” together with the

Individual Defendants, the “Jez Defendants”);

       WHEREAS, on May 24, 2019, plaintiff Erin Candler (“Plaintiff Candler,” and together

with Plaintiff Jez, “Plaintiffs”) filed in this Court a shareholder derivative action captioned Candler

v. Jacobs, et al., Case No. 19-cv-959-CFC (the “Candler Action”) arising from substantially

similar facts and asserting substantially similar claims as the Jez Action;
 Case 1:19-cv-01815-RGA Document 22 Filed 12/11/19 Page 2 of 6 PageID #: 207




       WHEREAS, on June 14, 2019, the Court entered an order consolidating the Jez Action and

the Candler Action as In re XPO Logistics, Inc. Derivative Litigation, Case No. 19-cv-889-RGA

(the “Consolidated Action”) and appointing The Rosen Law Firm, P.A. and The Brown Law Firm,

P.C. as co-lead counsel for the Consolidated Action pursuant to the Joint Stipulation and Order

Consolidating Related Shareholder Derivative Actions and Establishing a Leadership Structure

(the “Consolidation Order”), D.I. 6;

       WHEREAS, on September 27, 2019, Plaintiffs in the Consolidated Action filed a verified

consolidated shareholder derivative complaint against the Jez Defendants and additional

defendants Scott B. Malat and AnnaMaria DeSalva (together with the Jez Defendants, the

“Defendants”);

       WHEREAS, also on September 27, 2019, plaintiff Kevin Rose (“Plaintiff Rose,” and

together with Plaintiffs and Defendants, the “Parties”) filed in this Court a shareholder derivative

action involving XPO captioned Rose v. Jacobs, et al., Case No. 19-cv-1815-RGA (the “Rose

Action”) against the Defendants;

       WHEREAS, on November 21, 2019, Plaintiff Rose filed a Motion to Consolidate, Vacate

Stipulated Order, and Appoint Lead Plaintiff, Lead Counsel, and Liaison Counsel;

       WHEREAS, Plaintiffs and Plaintiff Rose, by and through their counsel, have reached an

agreement to work cooperatively to prosecute the Consolidated Action and that, pursuant to their

agreement, Plaintiff Rose would withdraw his motion; and

       WHEREAS, the Parties agree that pursuant to ¶ 10 of the Consolidation Order, the Rose

Action should be consolidated into the Consolidated Action.

       IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, by their

undersigned counsel, and subject to the approval of the Court, in order to facilitate the efficient




                                                 2
 Case 1:19-cv-01815-RGA Document 22 Filed 12/11/19 Page 3 of 6 PageID #: 208




prosecution of the Consolidated Action, that the Rose Action is hereby consolidated for all

purposes, including pre-trial proceedings and trial, under the Consolidated Action; and

        IT IS FURTHER STIPULATED AND AGREED, by and between the Parties, that within

forty-five (45) days of the date in which the Court enters an order approving this stipulation,

Plaintiffs and Plaintiff Rose shall file a further amended consolidated derivative complaint or

designate one of the existing complaints as the operative complaint in the Consolidated Action

(the “Consolidated Complaint”); and

        IT IS FURTHER STIPULATED AND AGREED, by and between the Parties, that within

forty-five (45) days of the date that Plaintiffs and Plaintiff Rose file or designate the Consolidated

Complaint, Defendants shall answer, move, or otherwise respond to the Consolidated Complaint,

or seek such other relief that the Parties may agree to; and

        IT IS FURTHER STIPULATED AND AGREED, by and between the Parties, that in the

event Defendants respond by moving to dismiss the Consolidated Complaint, Plaintiffs and

Plaintiff Rose shall file oppositions to Defendants’ motions to dismiss within forty-five (45) days

of the filing of such motions to dismiss, and Defendants shall file replies within thirty (30) days

thereafter.

Dated: December 11, 2019                          Respectfully submitted,

                                                  FARNAN LLP

                                                  By: /s/ Michael J. Farnan
                                                  Brian E. Farnan (Bar No. 4089)
                                                  Michael J. Farnan (Bar No. 5165)
                                                  919 N. Market St., 12th Floor
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 777-0300
                                                  Facsimile: (302) 777-0301
                                                  Email: bfarnan@farnanlaw.com
                                                  Email: mfarnan@farnanlaw.com




                                                  3
 Case 1:19-cv-01815-RGA Document 22 Filed 12/11/19 Page 4 of 6 PageID #: 209




                                     Liaison Counsel for Plaintiffs Candler and Jez

                                     THE ROSEN LAW FIRM, P.A.
                                     Phillip Kim
                                     275 Madison Avenue, 34th Floor
                                     New York, NY 10016
                                     Telephone: (212) 686-1060
                                     Facsimile: (212) 202-3827
                                     Email: pkim@rosenlegal.com

                                     Co-Lead Counsel for Plaintiffs Candler and Jez

                                     THE BROWN LAW FIRM, P.C.
                                     Timothy Brown
                                     240 Townsend Square
                                     Oyster Bay, NY 11771
                                     Telephone: (516) 922-5427
                                     Facsimile: (516) 344-6204
                                     Email: tbrown@thebrownlawfirm.net

                                     Co-Lead Counsel for Plaintiffs Candler and Jez


Dated: December 11, 2019             COOCH AND TAYLOR, P.A.


                                     By: /s/ Blake A. Bennett
                                     Blake A. Bennett (#5133)
                                     The Nemours Building
                                     1007 N. Orange Street, Suite 1120 Wilmington,
                                     DE 19801
                                     Telephone: (302) 984-3800
                                     Email: bbennett@coochtaylor.com

                                     OF COUNSEL:

                                     BRAGAR EAGEL & SQUIRE, P.C.
                                     W. Scott Holleman
                                     Marion C. Passmore
                                     Garam Choe
                                     Alexandra B. Raymond
                                     885 Third Avenue, Suite 3040
                                     New York, New York 10022
                                     Telephone: (212) 308-5858

                                     HYNES & HERNANDEZ, LLC



                                      4
 Case 1:19-cv-01815-RGA Document 22 Filed 12/11/19 Page 5 of 6 PageID #: 210




                                     Michael J. Hynes
                                     Ligaya T. Hernandez
                                     101 Lindenwood Drive, Suite 225
                                     Malvern, Pennsylvania 19355
                                     Telephone: (484) 875-3116

                                     Attorneys for Plaintiff Kevin Rose


Dated: December 11, 2019             PAUL, WEISS, RIFKIND, WHARTON &
                                     GARRISON LLP


                                     By: /s/ Daniel A. Mason
                                     Daniel A. Mason (#5206)
                                     500 Delaware Avenue, Suite 200
                                     Post Office Box 32
                                     Wilmington, Delaware 19899-0032
                                     Tel.: (302) 655-4410
                                     Fax: (302) 655-4420
                                     dmason@paulweiss.com

                                     OF COUNSEL:

                                     Martin Flumenbaum (pro hac vice application
                                     forthcoming)
                                     Julia T.M. Wood (pro hac vice application
                                     forthcoming)
                                     Daniel S. Sinnreich (pro hac vice application
                                     forthcoming)

                                     PAUL, WEISS, RIFKIND, WHARTON &
                                     GARRISON LLP
                                     1285 Avenue of the Americas
                                     New York, NY 10019
                                     Telephone: (212) 373-3000
                                     Facsimile: (212) 757-3990
                                     mflumenbaum@paulweiss.com
                                     jwood@paulweiss.com
                                     dsinnreich@paulweiss.com

                                     Attorneys for Defendants Bradley S. Jacobs,
                                     Gena L. Ashe, Michael G. Jesselson, Adrian P.
                                     Kingshott, Jason D. Papastavrou, Oren G.
                                     Shaffer, Annamaria DeSalva, and Nominal
                                     Defendant XPO Logistics, Inc.



                                      5
 Case 1:19-cv-01815-RGA Document 22 Filed 12/11/19 Page 6 of 6 PageID #: 211




Dated: December 11, 2019             THE LAW OFFICE OF MARTIN J.
                                     AUERBACH


                                     By: /s/ Martin J. Auerbach
                                     Martin J. Auerbach (pro hac vice application
                                     forthcoming)
                                     90 Broad Street, 23rd Floor
                                     New York, New York 10004
                                     Tel.: (347) 901-2213
                                     auerbach@mjaesq.com

                                     Attorneys for Defendants John J. Hardig and
                                     Scott B. Malat


Dated: December 11, 2019             WOMBLE BOND DICKINSON (US) LLP


                                     By: /s/ Kevin J. Mangan
                                     Kevin J. Mangan (Bar No. 3810)
                                     1313 North Market Street, Suite 1200
                                     Wilmington, DE 19801
                                     Tel: (302) 252-4361
                                     Fax: (302) 661-7729
                                     kevin.mangan@wbd-us.com

                                     Ronald R. Davis (admitted pro hac vice)
                                     One West Fourth Street
                                     Winston-Salem, North Carolina 27101
                                     Tel.: (336) 721-3600
                                     Fax: (336) 721-3660
                                     ronald.davis@wbd-us.com

                                     Attorneys for Defendant Louis DeJoy


IT IS SO ORDERED.

Date: __________                   ___________________________________
                                   The Honorable Richard G. Andrews




                                      6
